Order entered November 15, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-17-00470-CV

             IN THE INTEREST OF N.A.F., M.J.F., AND O.J.F., CHILDREN

                      On Appeal from the 256th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-15-01912

                                            ORDER
       On the Court’s own motion, we REMOVE this appeal from submission on December

19, 2018. The appeal will be resubmitted in the first quarter of 2019.


                                                      /s/   MOLLY FRANCIS
                                                            PRESIDING JUSTICE